At the outset, I 
wish to convey the Egyptian Government's congratulations to the Presidency of 
Bulgaria on the election to the presidency of the General Assembly of 
Mr. Ganev and his assumption of that high post. 
I should like also to put on record our appreciation of the capable 
manner in which Mr. Samir Shihabi, the permanent representative of the Kingdom 
of Saudi Arabia, conducted the work of the Assembly at its last session. 
In addition, I want to congratulate the States that have recently joined 
the United Nations. I hope that they will participate effectively and 
constructively in the activities of the Organization and in defence of the 
purposes and principles of its Charter. 
This session, like past sessions and those that will follow in the 1990s, 
is of great importance. It is being held at a stage of evolution and change 
characterized by unprecedented dynamism and speed. It is a transitional stage 
in the course of which new patterns of international relations are being 
moulded. Hence, what the current session of the General Assembly is 
witnessing is not a stable international situation but, rather, a phase in a 
continuing process of evolution and change. Consequently, it is difficult to 
predict with any certainty what the years and decades to come may hold for the 
future of the world and its order. 
This uninterrupted process of change, however, requires the reaffirmation 
of certain matters which, in our view, constitute the basics which should 
determine the image of the future. 
The process of change should have a human content. No progress or 
civilization could have a point of departure other than respect for man, his 
rights, freedoms and dignity without discrimination because of colour, creed 
or religion. Only in a context of respect for peoples' rights, cultures and 
achievements and for their right to have their just demands met can there be 
any change or progress. 
International cooperation and interdependence based on justice and 
fairness constitute the basis for salubrious change and for positive movement 
towards any breakthrough of the future. 
In the context of the existing challenges, international peace and 
security are the collective responsibility of North and South, which should 
shoulder their burdens and obligations and, thereafter, share the dividends of 
success. Undoubtedly, the ever-increasing role of the Security Council 
necessitates a review of its membership and the scope of its responsibility, 
so that it may be a genuine reflection of international and regional forces. 

In their new concept, international relations should be integral in 
substance, rational in content and democratic in context. Therefore, the 
formulation of those relations requires collective participation if they are 
to reflect the interests of the international community, with all its 
components, and of the balance between rights and duties and between power and 
responsibility. 
International relations, in their current state of evolution, reflect a 
greater awareness and wider recognition of the relationship between future and 
destiny. Similarly, they reflect constant movement towards realism in dealing 
with inherited and nascent dilemmas. Nevertheless, they have been unable to 
remove elements of suspicion and feelings of frustration. Rather, they have 
helped to exacerbate such feelings in many places and about many issues, 
especially in the third world. 

While the seeds of change indicate a relaxation of global military 
confrontations, at the same time, they have crystallized the inherited 
sediments of regional and ethnic tensions and have transformed the equation of 
rivalry between East and West into an equation between North and South that 
has not taken final shape yet as it has not dealt, and does not seem to be 
going to deal, rationally, with the massive historic imbalances between 
regions of affluence and regions of scarcity, between regions of progress and 
those of backwardness. Indeed, there is genuine concern that unless it takes 
place under agreed controls, the ongoing process of change, will lead to the 
codification of these imbalances and, thereby, make them a feature of the new 
world order, with all that that would entail in terms of turmoil and chaos. 
These features of today's world, and portents of tomorrow's world, give 
rise to very real fears regarding the dominance of injustice and inequality in 
international relations on the political, security, economic and social levels. 
After this foreword, which reflects the feelings of the third world, 
Egypt's delegation would like to discuss four issues: the state of affairs in 
the United Nations; the situation in the third world; disarmament; and peace 
efforts in the Middle East, Africa, Asia and Europe. 
It is highly important that the purposes of the Charter be made the 
foundation of the new era, so that justice may be ensured, social progress 
promoted and better standards of living achieved in greater freedom as 
expressed by the Secretary-General in his Agenda for Peace. In our view, this 
is the real core of positive development and of any world order that strives 
for stability and peace. 

The purposes of the Charter, however, cannot be realized, and the strong 
desire to ensure justice and to promote social and economic progress cannot be 
fulfilled, in an age in which acute racialist trends rear their heads anew, in 
which dangers threaten the lives of whole communities, and in which there are 
signs of a return to foreign intervention in the affairs of States and of 
peoples. 
Hence, foremost among the main goals highlighted by the Secretary-General 
in his plan is action to deal, in a wider context, with the deepest causes of 
tension economic deprivation and social injustice. Dealing with these banes 
should be the cornerstone of the new world era. In this connection, I should 
like to voice our strong support for a statement made by the 
Secretary-General a statement that seems to have commanded insufficient 
consideration and appreciation. The Secretary-General said: 
"It is noticeable that there is a common moral concept which is 
increasingly emerging and spreading among the world's peoples and 
nations. It is reflected in international laws, most of which have 
emerged through efforts made by the United Nations." 
This statement deals with an issue on which, in our view, we should 
reflect, for we are in real need of a common moral concept. For many decades, 
the world has been plagued by policies of racial discrimination. Now is the 
time, the opportunity, to rid ourselves of those policies. Unfortunately, 
however, other racial conflicts have erupted, and there have been calls for 
ethnic purity. This shows that the world still lacks a common moral concept 
and the means of developing it in a rational and sound way. 
Such a concept should be based on consensus among our various societies, 
and it should be developed within the framework of our political experience 

since the Second World War. It should also be based on an analysis of all 
that has been achieved and all that has not been achieved, with a view to 
assessing the role played by.existing human-rights instruments and deciding 
whether to develop such instruments further or to replace them with new ones. 
We need a new world social contract between various world communities, 
cultures and civilizations. This new social contract should be based not on 
one model, no matter how successful such a model may have proved to be, but on 
rules upon which there is common agreement and which take into consideration 
the intrinsic characteristics of various societies, with a view to devising 
the best framework for the achievement of unity through diversity. In this 
way, we would define "respect for human rights" with reference to a concept 
shared and approved by all a concept that all would contract to implement. 
The new world social contract for which we call a contract linking 
parties from different civilizations and cultures should be constructed 
within the framework of the new era in which neither globalism and nationalism 
nor commonality and individuality should be regarded as opposing trends, but 
should be discussed from the point of view of peaceful evolution, equilibrium 
and respect for the purposes of the Charter. 
I strongly believe that calling for a new social contract is linked 
organically with the preventive diplomacy, participation in peacemaking and 
contribution to peace-keeping called for in the Agenda for Peace. 
The vision that the Secretary-General has put forth last June in his 
Agenda for Peace reflects hope as much as it reflects challenges. 
This vision embodies a call for the development of the role of the United 
Nations from one of mere crisis management and conflict resolution to a more 
comprehensive one which would embrace social, economic and humanitarian 

issues. It is a vision that presents newly developed dimensions imposed by 
the nature of the profound changes now taking place in the patterns of 
international relations. 
There should be a comprehensive and in-depth debate on this report and on 
the quintessence of this vision of the future. This debate should take place 
in the General Assembly and the Security Council, as well as in the various 
bodies of the United Nations, side by side with intensive examination in many 
other forums. It should involve research institutes in various States and 
continents, and should be aimed at reaching an acceptable formula to meet the 
political, security, economic and social requirements of the next stage in the 
history of the world. 
This Agenda for Peace keeps hope alive and sets concrete goals. It is 
characterized by the fact that it does not ignore or overlook the realities of 
the situation. It strikes a balance between the possible and the desirable, 
and it constitutes a prelude to the major aim of adapting the existing 
instruments to the new realities. 
The international community, which accepts even calls for - greater 
responsibility in the resolution of global and regional conflicts, also calls 
for an effective role for the United Nations in preventing wars and making 
peace. 
Respect for the United Nations involves, by definition, respect for its 
resolutions and the mobilization of its collective will to implement those 
resolutions with a view to imposing peace, if necessary, or negotiating peace 
if intentions are genuine and the parties concerned cooperate. 
 
In the midst of all this, we find the problems nay, problem of the third 
world which is one of the most important issues we have to discuss in this 
forum that brings together all the peoples and nations of the world. 
In recent weeks the third world has convened a summit meeting in 
Indonesia, in the framework of the Non-Aligned Movement. President Soeharto 
addressed the Assembly in detail, yesterday, on the meeting, in his capacity 
as head of the Non-Aligned Movement. Today, I wish to dwell on a few points: 
first, the new world order should be based on solid foundations of law and on 
the principles of the Charter, as well as on an equitable sharing of 
responsibility and a joint commitment to cooperation and solidarity; secondly, 
the structure of that order should be dedicated to peace and justice, security 
and development and democracy at the domestic national levels, and in 
international relations, as well as to the promotion of the fundamental rights 
and freedoms of individual human beings and peoples; 
 
thirdly, respect for sovereignty and adherence to the principle of 
non-interference in the internal affairs of other States as a principle that 
should not be impaired or diminished; fourthly, settlement of disputes by 
peaceful means and through continued dialogue and negotiation; fifthly, peace 
and stability are contingent on social and economic factors as much as they 
are contingent on political and military factors. Therefore, the diminishing 
prospects of economic development and social progress result in a serious 
threat to stability, and hence, to peace; sixthly, support for holding a world 
summit on social development that would put people and their social needs at 
the forefront of international efforts, and provide an opportunity to deal 
with the multi-faceted dimensions of social issues; seventhly, the United 
Nations, as the world embodiment of multilateralism, has a unique opportunity 
to be the international collective instrument for establishing a new world 
order based on justice and equality. 
Herein lies the link between the Agenda for Peace and the hopes and 
aspirations of the third world for a positive role through which it would 
contribute to building the new world order. We believe that the establishment 
of this order cannot and should not be realized through imposition or 
coercion, but rather through a democratic process in which all peoples and 
States of the world would have a role and a say. This can be achieved only 
through this Organization: the United Nations. 
In today's world, there exists a great tide towards disarmament and 
tangible progress towards agreement on its mechanisms and the achievement of 
its aims which, for long, have been sought by developed and developing nations 
alike. Third world States, represented by the Non-Aligned Movement and the 
Group of 77, have made abundantly clear their determination to give priority 

to disarmament issues, particularly nuclear disarmament, and the rechannelling 
of released resources to the areas of development and to the achievement of 
socio-economic progress. 
Today, at this very same session, the new world is trying to take yet 
another step in that direction by introducing the Convention on the 
Prohibition of the Development, Production, Stockpiling and Use of Chemical 
Weapons and on Their Destruction. Egypt, which was one of the first States 
that participated in drafting this Convention and which called for the 
establishment of nuclear-weapon-free zones and for the elimination of weapons 
of mass destruction, should like to present to the General Assembly our 
regional view of this Convention. 
First, we are in favour of moving towards chemical-weapons disarmament in 
the framework of an international Convention that would constitute a part of 
an evolving and comprehensive process of disarmament towards general and 
complete disarmament, particularly of weapons of mass destruction; 
Secondly, we agree with the framework and content of the Convention as 
presented by the Conference on Disarmament; 
Thirdly, however, from our regional perspective, we consider that this 
Convention should not be dealt with in isolation from other efforts related to 
other weapons of mass destruction, mainly the Treaty on the Non-Proliferation 
of Nuclear Weapons, the international system of safeguards and inspection, and 
the provision of credible international guarantees; 
Fourthly, we have a declared initiative regarding the establishment of a 
zone free of weapons of mass destruction in the Middle East, including 
nuclear, chemical and biological weapons and other delivery systems. 
Therefore, our view of the Convention on the prohibition of chemical weapons 
comes within this overall framework and is an integral part of it; 
 
Fifthly, Middle East Arab and non-Arab States, with the exception of one, 
have joined the international system of inspection or the Treaty on the 
Non-Proliferation of Nuclear Weapons. Thus their support for the disarmament 
process is evident. However, the existing exception of one State gives rise 
to many security concerns, particularly as we know that this exception enables 
one State in the Middle East to possess nuclear weapons without any 
international restrictions. It also enables this State, which possesses a 
massive arsenal of military industries, to be engaged in a process of missile 
development in a manner that makes it an enshrined exception in the framework 
of the disarmament process. This greatly negates the effectiveness of all 
disarmament operational instruments and threatens the whole concept of 
regional and even international disarmament. It also restricts the freedom of 
the region's States in acceding to the Convention on the prohibition of 
chemical weapons; 
Sixthly, against this backdrop, the ministerial meeting of the League of 
Arab States conducted an in-depth discussion of this issue in mid-September. 
The meeting approved the following points as a basis for the Arab position 
towards the Convention on the prohibition of chemical weapons: full 
willingness to deal with all disarmament proposals that would provide security 
through equal obligations applicable by one standard to all the States of the 
region; reaffirmation of full support for the elimination of all weapons of 
mass destruction from the Middle East, including nuclear, chemical and 
biological weapons, as the best way to achieve security for all the States of 
the region; and willingness to deal with the Convention on the prohibition of 
chemical weapons and the framework of efforts aiming at the establishment of 
the zone to the extent that the excepted State, namely Israel, would respond 

to international calls to accede to the Treaty on the Non-Proliferation of 
Nuclear Weapons and to subject its nuclear facilities to the international 
safeguards system. 
That is our position towards the Convention on the prohibition of 
chemical weapons. It is a position of support, but within the framework of an 
integrated disarmament process at the regional level in order to maintain the 
security of the Middle East States that are threatened by the existence of 
nuclear weapons in their region without any international control or legal 
obligation. 
Still dealing with the Middle East region, I should like to say that the 
stage through which the region is passing now is characterized by many 
positive elements as well as negative ones. 
In connection with the Middle East problem and the Palestine question, 
negotiations are currently under way, bilaterally and multilaterally, within 
the framework of a peace process based on the land-for-peace formula, and on 
Security Council resolutions 242 (1967) and 338 (1973), adopted in the 
framework of the purposes and principles of the United Nations Charter. They 
clearly provide for inadmissibility of the acquisition of territory by war, 
and thus safeguard the sovereign rights and territorial integrity of all, 
through withdrawal from the territories occupied in 1967; and for the right of 
each State in the region to live in peace within its internationally 
guaranteed borders, thus ensuring security for all, Israel and Arab States 
alike. 
In fact, the Government of Mr. Yitzhak Rabin has moved in the right 
direction, dissipating clouds of uncertainty and clearing the way for hope and 

optimism. A basis of credibility has thus been created for the negotiations. 
That credibility was about to be lost indefinitely because of the actions of 
the previous Israeli Government and the former Prime Minister's statement that 
his intention was to procrastinate for 10 years. 
However, it is not only the atmosphere of the negotiations that is 
important but also the content of those negotiations, particularly in view of 
the fact that the Arab parties, mainly Syria, have agreed to enter into 
comprehensive peace agreements with Israel, provided that the latter adheres 
to its obligations under the Charter, and international law as well as to the 
unanimous international resolutions that stipulate withdrawal to the 
international boundaries and the recognition of the legitimate rights of the 
Palestinian people. 

Egypt has set out in detail its integrated view of the components of a 
comprehensive peace based on the elements of security and justice in 
accordance with the following principles: 
First, that the Arab-Israeli conflict in its entirety has four 
components: land, Palestinian rights, security for all, and regional 
cooperation in the framework of peace; 
Secondly, the need to implement the Security Council resolutions which 
represent the acceptable terms of reference for a negotiating process based on 
the formula of land for peace; 
Thirdly, the special status of Al-Quds city does not prejudice the fact 
that East Jerusalem is a part of the territories occupied since mid-1967. The 
principles of any settlement are as applicable to it as they are to any other 
part of the occupied territories. Its future is not to be foreclosed nor 
decided upon unilaterally. Consequently, it represents an area of the peace 
negotiations, whether in the interim stage or in the final stage, of a 
Palestinian-Israeli settlement; 
Fourthly, a settlement should be comprehensive for all fronts, including 
the Golan, Gaza and the West Bank, the Jordanian territories and South 
Lebanon, under Security Council resolution 425 (1978), and the behests of 
international legality. 
Fifthly, interim arrangements in the context of the talks on full 
autonomy should be made without prejudice to the right of the Palestinian 
peoples to decide their own future and the exercise of their right to self 
determination; 
Sixthly, the problem of the post-1948 war Palestinian refugees and the 
persons displaced after the 1967 war should be dealt with in conformity with 
resolutions based on international law and consensus based on good faith. 

The Egyptian view of a future Middle East within the context of new 
international relations, as well as the context of cultural affinity and the 
historical ties that bind all Arab States, together with Egypt's peaceful 
relations with Israel, enable Egypt to play an active role in the peace 
process and to provide some support for the negotiations to fulfill the 
legitimate demands called for under Security Council resolutions 242 (1967) 
and 338 (1973) and the land-for-peace formula. So much for the problem of the 
Middle East and Palestine. 
As for the Gulf region, which is part of the Middle East, we witness new 
tensions caused by Iran's occupation of Arab islands, the latest of which was 
Abu-Moussa. This is a development we can neither overlook nor ignore. We 
therefore call upon Iran to reconsider its position on this issue, to adhere 
to the principles of good- neighbourliness, to respect the norms of 
international law and the sovereignty of States over their territories and to 
restore the situation to the status quo ante. We hope that the course of 
relations between Iran and the Arab peoples will be one of friendship, 
brotherhood and cooperation. These peoples have much in common to make them 
more united than otherwise. 
Amidst these omens for the region, we in Egypt are concerned about the 
fate of all segments of the the Iraqi people and all parts of its land. 
Therefore, while we call upon the Iraqi Government to abide by the rules and 
decisions of international legality, we call upon the international community 
to safeguard Iraq's territorial integrity and the unity of its people. In the 
same way, we support Kuwait's sovereignty and territorial integrity within its 
international borders. 
 
As we discuss the major issues facing the world of today, I cannot but 
refer to the situation in Africa. The African continent, and particularly in 
the Horn of Africa, faces a range of political, economic and social problems. 
The situation cries out for increased attention to be paid to the continent on 
the part of the international community. In the meantime, the democratic 
changes in the continent and its States' awareness of the need for continental 
and regional cooperation gives us confidence that Africa has the capability to 
rise to the challenge. I therefore urge the international community to 
shoulder its responsibilities towards implementing the Second Industrial 
Development Decade for Africa in the 1990s in order to accelerate the 
transition to democracy and the economic and social development in the 
countries of the continent. 
At the same time, progress in the process of eliminating apartheid is a 
positive aspect amidst such drawbacks. It should not be hampered by the 
attempts of racial extremists. The people of South Africa are on their way to 
exercising their legitimate rights. Incidents of violence or apostasy must 
not stop the positive evolution. Our responsibility is to support the process 
of dialogue and negotiations in order to restore the momentum needed for 
achieving a democratic non-racial society in South Africa. 
Last but not least, the situation in Somalia requires more than the mere 
humanitarian assistance to which we all contribute. What we need is to 
intensify efforts to achieve national reconciliation. While we call on the 
international community to continue its efforts in the humanitarian field, we 
call upon the Somali parties to rise to the responsibility of forging sound 
relations between them and discarding the tribal rivalries and power struggles 
which show a lack of national awareness. 

By the same token, we stand firmly against aggression and in defence of 
respecting the sovereignty and independence of Bosnia and Herzegovina and are 
committed to stopping attempts at interference in its internal affairs, as 
well as the practices of "ethnic cleansing" committed against its people, 
which reflect an attitude of inherited racial bigotry, intellectual 
backwardness and cultural regression. The demise of Yugoslavia, though 
regrettable in view of its past contributions to international life, makes it 
incumbent upon us to work for the respect of equal rights for all its peoples 
and all the States that have emanated from it, as all of them, not only one, 
are its successors in the world order. A view that has already been adopted 
by the General Assembly. 
These are the issues that are of concern to us in Europe, Africa and Asia. 
We are at the threshold of a world which looks forward to stability, but 
is in a transitional period in the course of which the map of tomorrow may be 
redrawn. Chaos may erupt and States, ethnic groupings, and terrorists may 
resort to force to an attempt to halt the march of history, civilization and 
progress. But the collective will shall open the doors to the United Nations 
and, thereby, will allow us to opt for a better tomorrow of unhampered 
economic development and social interdependence wherein we shall protect the 
environment, guided by the principles and obligations of the Rio de Janeiro 
summit meeting; a better tomorrow of respect for human rights; a better 
tomorrow that all of us will participate in bringing about for the sake of the 
world we aspire after in the twenty-first century. 
